Citation Nr: 1317299	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  11-24 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation fund.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of administrative decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Appellant seeks a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009) (to be codified in Title 38 of the United States Code: Veterans' Benefits).  He asserts that he had recognized guerilla service in the Commonwealth Army of the Philippines.  

Although further delay is regrettable, additional development is needed to adjudicate the appeal.  

As proof of qualifying service, the Appellant submitted numerous documents issued by the Philippine government.  He also provided various lay statements in support of his claim.  In a statement received in May 2009, he reported that he had been inducted into the 11th Infantry, 2nd Battalion in 1944, but later served with the 33rd Division, before being transferred to the 22nd Field Artillery, 2nd Battalion.  

The RO sought to verify the Appellant's service from the National Personnel Records Center (NPRC) based on the information contained in the documents submitted.  The RO did not, however, specifically include reference to the 33rd Division in any of the requests to the NPRC.  In responses received in October 2009, December 2010, and February 2012, the NPRC certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.   

Following the last submission to the NPRC in February 2012, the Appellant presented testimony at a hearing held before the undersigned in February 2013.  During the hearing, he testified that he served in the 11th Infantry, 2nd Battalion as a recognized guerilla, and reasserted that he had been attached to the 33rd Division.  

The information identifying the 33rd Division has not been submitted to the NPRC in conjunction with a request for verification of the Appellant's service. Consequently, another request for verification of service from the service department should be submitted.  See Capellan v. Peake, 539 F.3d 1373, 1382 (Fed. Cir. 2008) (VA's duty to assist includes resubmitting a request for verification of service from the service department pursuant to 38 C.F.R. § 3.203(c) when new evidence is received subsequent to a prior verification response).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the NPRC and make a new request for verification of the Appellant's service, based on the Appellant's assertion that he was attached to the 33rd Division as a recognized guerrilla.

2.  After receipt of NPRC's reply, and after any other development indicated by the record, readjudicate the issue of whether the Appellant has legal entitlement to a one-time payment from the FVEC fund.  If the benefit sought remains denied, the Appellant should be provided an SSOC and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



